Rothrock, Ch. J.
The Twentieth General Assembly passed the following act, which was duly approved by the governor of this state:
“An act to appropriate funds to aid the Farmers’ Protective Association of Iowa in litigation relating to patents on barbed wire.

*277
“Be %t enacted by the General Assembly of the State of Iowa:

l. cousim;appr^ianon to corporation for public benefit. “ Section 1. That there be and is hereby appropriated, out of funds not otherwise appropriated, the sum of five thousai]d dollars, or so much thereof as may be needed, to aid the Farmers’ Protective Association of Iowa m defending in actions now pending, or , . , , ° . . n which may hereafter be brought, m the state of Iowa, on account of alleged infringement of patents’on barbed wire, and for the purpose of testing the validity of said patents.
“Sec. 2. That whenever the executive committee of said association shall certify in writing to the auditor of state that they are in need of funds for the purposes herein set forth, and shall enter good and sufficient bonds for the faithful disbursement of and accounting. for said funds, then the said auditor shall issue his warrant upon the state treasurer for the amount asked for, which amount shall not in the aggregate exceed the amount hereby appropriated, and the state treasurer shall pay such warrant upon presentation.”
It appears from the record before us that the Farmers’ Protective Association seeks to avail itself of the provisions of this act by conforming to the requirements of the second section thereof. The injunction was asked for and obtained upon the alleged ground that the act is in contravention of the constitution, and therefore void; and this is the sole question presented in the argument upon the motion. The record does not show that the Farmers’ Protective Association contemplates using the appropriation in any other manner than that designated in the act in question.
I. It is claimed that the act in question is in violation of section 30, article 3, of the constitution, which provides that, in all cases “where a general law can be made applicable, all laws shall be general and of uniform operation throughout the state.” The argument is that the law in question could have been made general and of uniform operation, by providing that $5,000 should be appropriated to each person *278in the state, to aid “ each person in defending in actions now pending, or which may hereafter be brought, in the state of Iowa, on account of alleged infringements of patents on barbed wire, and for the purpose of testing the validity of said patents.”
The record shows that suits are now pending in the federal courts in this state in reference to the validity of barbed wire patents between other persons, and in which the Farmers’ Protective Association is not a party. But notwithstanding this fact, we think the subject matter of the legislation in question is such that a general law cannot be made applicable. The act in question is what in legislative parlance is denominated an aj)propriation act. ■ Such ^acts are in their very nature local and special, as distinguished from general laws. There may be a question whether under the constitution there is any legislative jmwer to make the appropriation, but it seems to us there can be no question,, if an a¡>propriation is authorized, or rather not forbidden, by the constitution, it must of necessity be made by a special act of the legislature.
II. Next, it is claimed that the act under consideration is in violation of section 1, article 7, of the constitution, which is as follows:
“ The credit of the state shall not in any manner be given or loaned to or in aid of any individual, association or corporation; and the state shall never assume or become responsible for the debts or liabilities of any individual, association or corporation, unless incurred in time of war for the benefit of the state.”
The act in question cannot with fairness be held to be giving or loaning the credit of the state in aid of the Farmers’ Protective Association. The state does not by the act become liable to any person, and the association is not thereby authorized to contract debts with others, and make the state liable therefor to the persons contracted with. It does not assume any debts of the association. In short, it does not assume to create any liability in favor of any creditor of the associa*279tion. It is an appropriation made directly to the association for a specific purpose, and, if not prohibited by the constitution, it is a valid appropriation.
III. Lastly, it is urged that the statute in question is repugnant to section 3, article 8, of the constitution, which provides that “ the state shall not become a stockholder in any corporation, nor shall it assume or fay the debt or liability of any corporation, unless incurred in time of war for the benefit of the state.”
It is not claimed that by the provisions of the act it is sought to make the state a stock-holder in the Farmers’-Protective Association. But it is urged that it is an assumption of a debt, and, when paid over, will be a payment of the debts and liabilities of the association. ¥e think the act is not susceptible of any such construction. It does not recognize an existing indebtedness or liability of the association to any one, and it makes no provision for the payment of a debt due or liability existing in favor of any person and against the association.
The principal pursuits of the inhabitants of this state is the cultivation of the soil and the raising of live stock. All other industries and pursuits are wholly dependent upon the productions of the soil. The state is one vast fertile plain, with scarcely a quarter section of land outside of its lakes, marshes, and river bluffs but what is susceptible of successful and profitable cultivation.
A law of this state has been in force for many years which directly appropriates money from the treasury of the state to be paid annually to agricultural societies. Appropriations are also made to horticultural societies, and for other purposes, and no one has ever questioned the power of the legislature to make such appropriations. In short, a reference to the appropriation acts of the legislature for nearly every session since the admission of the state into the union will show that appropriations have been made for many puropses which *280are liable to all the objections urged against the appropriation in question.
It is true, the Farmers’ Protection Association is a corporation, but the record before us shows that it is not a corporation organized for pecuniary profit. Its object and purpose is to procure for the farmers of the state barbed wire with which to enclose their lands at the actual cost of manufacturing the same. It appears from the act under consideration, and from the answer in the case, that there was litigation pending and threatened against the association for alleged infringements of patents upon wire, and, in order to carry out the objects of the association, it was necessary that the validity of the patents be tested in the courts, and the appropriation was made for this purpose.
2 _. gird to^stat-" utesWe cannot discover that any provision of the constitution is violated by the act. The judicial branch of the government has no power to determine whether the act of the legislative branch is wise or unwise. It is the duty of the courts, when a proper case is made, to determine whether or not legislation is constitutional, and they have no power to declare an "act void, except in cases where the statute in question is plainly, palpably, and without doubt repugnant to some provision of the constitution.
Applying this well established ■ test to the case at bar, we are united in the opinion that there is no well grounded objection to the act in question. The motion will be
Overruled.